Name: Council Regulation (EEC) No 436/92 of 10 February 1992 amending Regulation (EEC) No 1956/88 adopting provisions for the application of the scheme of joint international inspection adopted by the Northwest Atlantic Fisheries Organization
 Type: Regulation
 Subject Matter: fisheries;  environmental policy;  technology and technical regulations;  European Union law;  international law;  world organisations
 Date Published: nan

 Avis juridique important|31992R0436Council Regulation (EEC) No 436/92 of 10 February 1992 amending Regulation (EEC) No 1956/88 adopting provisions for the application of the scheme of joint international inspection adopted by the Northwest Atlantic Fisheries Organization Official Journal L 054 , 28/02/1992 P. 0001 - 0020 Finnish special edition: Chapter 4 Volume 4 P. 0057 Swedish special edition: Chapter 4 Volume 4 P. 0057 COUNCIL REGULATION (EEC) No 436/92 of 10 February 1992 amending Regulation (EEC) No 1956/88 adopting provisions for the application of the scheme of joint international inspection adopted by the Northwest Atlantic Fisheries OrganizationTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (1), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1956/88 (2) implements the scheme of joint international inspection adopted by the Northwest Atlantic Fisheries Organization (NAFO) Fisheries Commission on 10 February 1988; Whereas the NAFO Fisheries Commission adopted on 13 September 1991 a proposal for a modified scheme, henceforward to be entitled 'scheme of joint international inspection and surveillance'; whereas pursuant to Article XI of the NAFO Convention, the proposal will, in the absence of objections, become a measure binding upon Contracting Parties with effect from 6 January 1992; whereas the modified scheme is acceptable to the Community; Whereas provision should be made for adopting detailed rules for implementing the modified scheme, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1956/88 is hereby amended as follows: 1. Article 1 shall be replaced by the following: 'Article 1 The scheme of joint international inspection and surveillance, adopted by the NAFO Fisheries Commission on 13 September 1991, hereinafter referred to as "the scheme ", shall apply in the Community. The text of the scheme is attached to this Regulation.'; 2. Article 2.1 shall be replaced by the following: 'The Commission of the European Communities shall assign Community inspectors to the scheme. The inspectors may be appointed by the Commission or by a Member State. A Community inspector may be placed on board any Member State vessel or aircraft engaged or about to be engaged in inspection or surveillance duties in the NAFO regulatory area.' 3. The scheme shall be replaced by that contained in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1992. For the Council The President Jorge BRAGA DE MACEDO (1) OJ No L 24, 27. 1. 1983, p. 1.(2) OJ No L 175, 6. 7. 1988, p. 1. ANNEX SCHEME OF JOINT INTERNATIONAL INSPECTION AND SURVEILLANCE 1. (i) Control and surveillance shall be carried out by inspectors of the fishery control services of the Contracting Parties following their assignment to the scheme of joint international inspection and surveillance, hereinafter referred to as 'the scheme'. (ii) The appropriate authorities of the Contracting Parties shall notify the Executive Secretary by 1 November each year of the names of the inspectors and special inspection vessels (which term includes fishing vessels carrying inspectors) and the type and call sign of the helicopters or other aircraft which they are assigning to the scheme in accordance with paragraph 13 of the scheme. Modification by Contracting Parties to such notifications shall be communicated to the Executive Secretary with two months notice whenever possible. (iii) Following notification to the Executive Secretary, and in the case of mutual agreement between the respective Contracting Parties, inspectors assigned by one Party may be placed on board the special inspection vessels or aircraft of another Party assigned to the scheme. (iv) On receipt of the notification of assignment to the scheme from the Contracting Party, the Executive Secretary shall issue a document of identity, as shown in Annex I, to the respective authority for each inspector of that Party. This document shall be numered. Each inspector shall carry and produce this document of identity upon boarding a vessel. (v) Special inspection vessels and aircraft shall immediately notify the Executive Secretary by radio/telex, facsimile or other communication of the date and time of commencing their duties under the scheme. All inspectors on board shall be assumed to the NAFO inspetors. (vi) Between the times of commencing and terminating their duties under the scheme inspectors and special inspection vessels and aircraft may not, with respect to vessels and aircraft under the jurisdiction of other Contracting Parties, enforce laws and regulations related to the zone of the Contracting Party which has assigned them. (vii) Special inspection vessels and aircraft shall immediately notify the Executive Secretary by radio/telex of the date and time of terminating their duties under the scheme. (viii) In each case, the times referred to in subparagraph (vi) above shall be entered in the aircraft's or ship's log or its equivalent. The times stated in these entries, shall constitute the times applicable to subparagraph (vi) above. In cases where communication of the notifications is not possible or practicable, these entries shall constitute fulfillment of the obligations under subparagraphs (v) and (vii). (ix) The Executive Secretary shall circulate the substance of the notifications received from any Contracting Party for the purposes of the scheme, to all members of the Fisheries Commission, hereinafter referred to as 'the Commission' within 15 days of receipt. 2. iiii(i) In its inspections a Contracting Party shall aim at ensuring equal treatment between all Contracting Parties with vessels operating in the regulatory area through an equitable distribution of inspections. iii(ii) To ensure objectivity in the realization and distribution of inspections between the Contracting Parties, the number of inspections carried out by the vessels of a Contracting Party on vessels of any other Contracting Party shall, as far as possible, reflect the ratio of the inspected Party's fishing activity to the total fishing activity in the regulatory area, measured on the basis of, inter alia , the level of catches and days on ground. 3. Appropriate authorities of Contracting Parties shall notify the Executive Secretary of the names of the authorities designated to receive immediate notice of apparent infringements and the means by which they may receive and respond to communications. Where, at any time, more than 15 vessels of any one Contracting Party are engaged in fishing operations or in the processing or transferring of fish in the regulatory aera, that Contracting Party shall, during that time, have an inspector or other designated authority present in the regulatory area, or other designated authority present in a country of a Contracting Party adjacent to the convention area, to receive and respond, without delay, to notice of apparent infringements. 4. ii(i) Any vessel or helicopter assigned to the scheme and carrying an inspector shall display the following signals to indicate that the inspector is carrying out inspections under the scheme: (a) during daylight hours, in conditions of normal visibility two inspection pennants as shown in Annex II, flown in a vertical line one above the other with distance between the two not exceeding one metre; (b) the boarding craft shall display one inspection pennant which is identical as shown in Annex II but which may be half-scale. i(ii) Surveillance aircraft assigned to the scheme shall have their international radio call sign clearly displayed. 5. (i) Inspection and control under the scheme applies in the regulatory area to the following vessels: (a) fishing vessels which are or have been engaged in fishing operations in the regulatory area; (b) vessels, equipped for processing fish on board, which are or have been engaged in fish transferring operations in the regulatory area; and, (c) transport vessels which are actually engaged in fish transferring operations. (ii) The master of vessel to which the scheme applies shall facilitate boarding when given the appropriate signal in the Internationale Code of Signals by a vessel or helicopter carrying an inspector. The vessel to be boarded shall not be required to stop or manoeuvre when fishing, shooting, or hauling. The master shall nonetheless provide: (a) for vessels longer than 30 metres overall, a boarding ladder constructed and used as described in Annex III; (b) such assistance to boardings from helicopters as specified or as qualified in Annex IV. In either case, the master shall observe the ordinary practice of good seamanship to enable an inspection party to board as soon as practicable. (iii) The procedures established for personnel helicopter hoist transfers shall not place a higher duty of care upon the master of a fishing vessel than that required by international law. (iv) An inspection party shall consist of, at maximum, two inspectors assigned to the scheme. The use of arms in relation to the inspections is prohibited and, in particular, the inspectors shall not carry arms. Notwithstanding the provisions of this section, the principle of not carrying or using arms shall not be deemed to limit the performance of inspections by a Contracting Party of vessels flying its own flag. (v) The vessel in charge of a pair of trawling operations shall be required to identify itself by flying a pennant or flag on the approach of an inspector. 6. (i) Inspections shall be made so that the vessel, its activities and catch suffer the minimum interference and inconvenience. The duration of an inspection shall not exceed three hours, or until the net is hauled in and the net and catch are inspected, whichever is longer, but this time limitation shall not apply in the case of an apparent infringement. In the case of a difference between the recorded catches and the estimates of the inspector of the catch on board the vessel, the inspector may re-check calculations, procedures, the relevant documentation used to determine the catch summaries from the regulatory area and the catch on board the vessel; the inspector shall then leave the vessel within one hour following the completion of the original inspection. An inspector shall limit his inquiries to the ascertainment of the facts in relation to the observance of those Commission measures to which the Contracting Party for the inspected vessel has not objected in accordance with Article XII of the Convention. The inspection shall be carried out using the report of inspection prescribed in Annex V. As regards Section 15 of Annex V, notwithstanding any objection to quotas made pursuant to Article XII of the Convention, inspectors shall summarize from log-book records, for the current voyage, the vessel's catch in the regulatory area by species and by division and shall record this summary on the inspection form. The current voyage shall be defined for this purpose as beginning when the vessel enters the regulatory area, and ending when the vessel leaves the convention area (which includes the ports bordering the convention area) for a period greater than 20 consecutive days. The current voyage shall not be considered to have ended as long as the vessel has catch on board from the regulatroy area. In the case of a language difficulty, the inspector or the master shall use, in the appropriate language, the appropriate part of the questionnaire shown in Annex VI. Contracting Parties may exercise, by letter to the Executive Secretary, the option to have inspectors summarize from log-book records for the quota period, instead of the current voyage, their vessel's catch in the regulatory area by species and by division and record this summary in Section 15 of the inspection form. In making his examination, the inspector may ask the master for any required assistance. The master shall facilitate the work of the inspector. The report of the inspection may be commented upon and shall be signed by all the persons that the form requires. A copy of the report shall be given to the master of the vessel. The Constracting Party inspecting a vessel will communicate in writing the details of an apparent infringement to the designated authorities of the Contracting Party for the inpected vessel within the working day following the inspection whenever possible. The Contracting Parties inspecting vessels will provide notification of a list of vessels inspected on a calendar monthly basis to the designated authorities of the Contracting Parties of the vessels inspected, via the office of the Executive Secretary. In the case of an apparent infringement or a differences between recorded catches and the inspector's estimates of the catches on board, a copy of the inspection report with supporting documentation, including second photographs taken, shall be transmitted as soon as possible to the responsible authorities of the Contracting Party for the inspected vessel, after the inspection vessel returns to port. In the case of other inspection reports, the original shall be transmitted within 30 days whenever possible, to a designated authority of the Contracting Party for the inspected vessels. A copy of every inspection report shall also be forwarded to the Executive Secretary. (ii) Notwithstanding any objection to quotas made pursuant to Article XII of the Convention: (a) inspectors shall have authority to inspect and measure all fishing gear on or near the working deck and readily available for use and to inspect and record estimates of the catch on and below decks in so far as such inspection and measurement are necessary to establish whether the vessel is complying with the Commission's measures; (b) fishing gear shall be inspected in accordance with the Commission's measures; (c) with regard to catches, correspondance between the log-book entries for the regulatory area and estimates of catches by species on board relating the these entries may be ascertained and differences between recorded catches and the inspector's estimate of the catches on board with percentages shall be recorded under Section 18 of the inspection report (Comments Section); and (d) inspectors may also ascertain that records for the duration of the quota period to the date of the inspection are aboard the vessel in accordance with the NAFO Conservation and Enforcement Measures Part I C (2) (b) (iii). (iii) As inspector has the authority to examine catch, nets or other gear, and any relevant documents which the inspector deems necessary to verify the observance of the Commission's measures. Where an apparent infringement of the measures in observed: - the inspector shall note the apparent infringement in the report, sign the entry and obtain the countersignature of the master, - the inspector shall enter and sign a notation in the fishing log-book or other relevant document stating the date, location, and type of apparent infringement found. The inspector may make a copy of any relevant entry in such a document, and shall require the master of the vessel to certify in writing on each page of the copy that it is a true copy of such entry, - the inspector shall have full opportunity to document the apparent infringement with photographs of the relevant fishing vessel's gear or catch, in which case a second photograph shall be given to the master of the vessel and attached to the report sent to an appropriate authority of the Contracting Party for the inspected vessel. (iv) Where an inspector finds an apparent infringement of measures prohibiting: (a) fishing in a closed area or with gear prohibited in a specific area; (b) fishing for stocks or species after the date on which the Contracting Party for the inspected vessel has notified the Executive Secretary that vessels of the party will cease a directed fishery for those stocks or species; and (c) fishing on the 'others' quota without prior notification to the Executive Secretary, or more than seven working days after the Contracting Party for the inspected vessel has been notified by the Executive Secretary that fishing under an 'others' quota for that stock or species should ceases, the inspector, to facilitate a Contracting Party action on the apparent infringement, shall immediately attempt to communicate with an inspector of the Contracting Party for the inspected vessel, known to be in the vicinity, or the authority designated in accordance with paragraph 3 above. The master of the inspected vessel shall provide the use of the vessel's radio equipment and operator for messages to be sent out and received for this purpose. At the request of the inspector, a master shall cease all fishing which appears to the inspector to contravene the measures referred to in (a) to (c) above. During this time, the inspector shall complete the inspection and, if unable within a reasonable period of time to communicate with an inspector or designated authority of the Contracting Party for the inspected vessel, he shall leave the inspected vessel and communicate as soon as possible with one of them. However, if he succeeds in establishing communications while on board the inspected vessel, and provided that the inspector or designated authority of the Contracting Party for the inspected vessel agrees, the inspector may remain aboard. As long as the inspector remains aboard, the master may not resume fishing until the inspector is reasonably satisfied, as a result of either the action taken by the vessel's master or the inspector's communication with an inspector or designated authority of the Contracting Party for the inspected vessel, that the apparent infringement will not be repeated. (v) The inspector in charge may request that the master remove any part of the fishing gear which appears to the inspector to contravene the Commission's measures. An identification mark shall be affixed securely to any part of the fishing gear which appears to the inspector to have been in contravention, and the inspector shall record the fact on his report. The gear shall be preserved with the mark attached until examined by an inspector or designated authority of the Contracting Party for the inspected vessel who shall determine the subsequent disposition of the gear. (vi) An inspector may photograph the fishing gear in such a way that the identification mark and measurements of the fishing gear are visible and subjects photographed should be listed in the report. A second photograph shall be given to the master of the vessel. 7. An appropriate authority of a Contracting Party notified of an apparent infringement committed by a vessel of that Party shall take prompt action to receive and consider the evidence of the apparent infringement, conduct any further investigation necessary for disposition of the apparent infringement and, whenever possible, board the vessel involved. An appropriate authority of the Contracting Party for the vessel concerned shall cooperate fully with the appropriate authority of the Contracting Party that designated the inspector to ensure that the evidence of the apparent infringement is prepared and preserved in a form which facilitates judicial action. The appropriate authority of a Contracting Party notified of differences between the recorded catches and the estimates of the inspector, shall whenever possible board the vessel involved and, in any event, cooperate with the NAFO inspectors to ensure that the evidence is prepared and preserved in a form which would facilitate any judicial action, and shall conduct any further investigation necessary to allow it to determine appropriate follow-up action. 8. An inspector observing a failure of a vessel to enable an inspection party to board after being properly signalled shall: (i) report the apparent infringement as soon as possible to any inspector of the Contracting Party for the vessel concerned known to be in the vicinity or a designated authority of that Contracting Party; and, (ii) prepare and forward to the Executive Secretary a report giving as much information as possible, including the nature of the signal, the distance from which the signal was given, the visibility at the time, sea state, wind and icing conditions. 9. For the purpose of the scheme, 'surveillance' shall be based on any sighting made by an inspector from an inspection vessel or aircraft assigned to the scheme. (i) When, as a result of surveillance an inspector observes a vessel of a Contracting Party, and where such observation does not correspond with the latest information available to the inspector as provided for by Section C.2 of Part III of the Conservation and Enforcement Measures, the inspector shall complete Part I of the surveillance report form shown at Annex VII and shall photograph the vessel in support of his observations. Photographs taken should simultaneously record the position, date and time as shown by the surveillance craft's instrumentation. (ii) Not less than 72 hours following the recording of the observation in Part I of the surveillance report and on the basis of notifications received from the Contracting Party of the vessel concerned pursuant to the hail system, the inspector shall complete Part II of the surveillance report. (iii) The original of each surveillance report completed in accordance with 9 (i) and (ii) and any photographs shall be forwarded as soon as possible to the Contracting Party of the vessel concerned, or a designated authority of that Contracting Party. A copy of every surveillance report shall also be forwarded to the Executive Secretary. (iv) An appropriate authority of a Contracting Party shall, on receipt of a surveillance report concerning a vessel of that party, take prompt action to receive and consider the report and, whenever possible, board the vessel concerned, and conduct any further investigation necessary to allow it to determine appropriate follow-up action. 10. Resistance to an inspector or failure to comply with his directions shall be treated by the Flag State of the vessel as if the inspector were an inspector of that State. 11. Inspectors shall carry out their duties in accordance with the rules set out in the scheme, but they shall remain under the operational control of the authorities of their Contracting Parties and shall be responsible to them. 12. Appropriate authorities of a Contracting Party shall consider and act on reports from inspectors of other Contracting Parties under the scheme on the same basis as reports from its own inspectors. The provisions of this paragraph shall not impose any obligation on the appropriate authorities of a Contracting Party to give the report from a foreign inspector a higher evidentiary value than it would possess in the inspector's own country. Appropriate authorities of Contracting Parties shall collaborate in order to facilitate judicial or other proceedings arising from a report submitted by the inspector under the scheme. 13. Appropriate authorities of a Contracting Party shall inform the Executive Secretary by 1 November each year of the provisional plans for participation by its inspectors, vessels and helicopters and other aircraft in the scheme for the succeeding calendar year, and the Executive Secretary may make suggestions to the appropriate authorities of the Contracting Parties for the coordination of their operations in this field including the numer of inspectors and the number of vessels, helicopters and other aircraft carrying inspectors. 14. Appropriate authorities of each Contracting Party shall report to the Executive Secretary by 1 March each year for the previous calendar year: (i) the number of inspections conducted by it under the scheme specifying the number of inspections on the vessels of each Contracting Party and, in the case of apparent infringement, the date and position of the inspection of the named vessel and the nature of the apparent infringement; (ii) the disposition of apparent infringements notified to it by a Contracting Party. The apparent infringements shall be listed annually until the action is concluded under the laws of the Flag State, and any penalties imposed shall be described in specific terms; (iii) differences that they consider significant between records of catches in their Contracting Party's vessels' log-books and inspectors' estimates of catches on board the vessels. The cases so identified as significant shall be listed annually until NAFO is informed of the actions taken in response, including any penalties imposed under the law of the Flag State. These penalties shall be described in specific terms; (iv) the number of air hours flown on NAFO patrol, the number of sightings and the number of surveillance reports established with the date, time and position of the sightings in respect of these surveillance reports; (v) the disposition of surveillance reports notified to it by a Contracting Party. The surveillance reports shall be listed annually until follow-up action is concluded by the appropriate authorities. In cases where the follow-up action results in penal action any penalties imposed shall be described in specific terms. 15. (i) In the event of a disagreement concerning the interpretation or application of the scheme, the concerned Contracting Parties shall consult in an attempt to resolve the disagreement. (ii) If the disagreement remains unresolved following the consultations, at the request of a Contracting Party the Executive Secretary shall refer the disagreement to a special meeting of the Standing Committee on International Control (Stactic). A report on the disagreement shall be drawn up by Stactic and provided to the Fisheries Commission within two months of the Stactic meeting. (iii) On receipt of the Stactic report, a Contracting Party may within a further period of two months request a special meeting of the Fisheries Commission to consider the report and to take appropriate action. 28. 2. 92 Official Journal of the European Communities ANNEX I INSPECTOR'S DOCUMENT OF IDENTITY (not smaller than 8,5 cm Ã  5,5 cm) 28. 2. 92 Official Journal of the European Communities ANNEX II INSPECTION PENNANTS 28. 2. 92 Official Journal of the European Communities ANNEX III CONSTRUCTION AND USE OF BOARDING LADDERS 1. The boarding ladders shall be efficient for the purpose of enabling inspectors to embark and disembark at sea safely. The boarding ladders are to be kept clean and in good order. 2. The ladder shall be secured in a position so that it is clear of any possible discharge from the ship, that each step rests firmly against the ship's side, that it is clear so far as practicable of the finer lines of the ship and that the inspector can gain safe and convenient access to the ship. 3. The steps of the boarding ladder shall be: (a) of hardwood or other material of equivalent properties, made in one piece free of knots, having an efficient non-slip surface; the four lowest steps may be made of rubber of sufficient strength and stiffness or of other suitable material of equivalent characteristics; (b) not less than 480 mm long, 115 mm wide, and 25 mm in depth, excluding any non-slip device; and (c) equally spaced not less than 380 mm not more than 380 mm apart and may be secured in a manner that they will remain horizontal. 4. No boarding ladder shall have more than two replacement steps which are secured in position by a method different from that used in the original construction of the ladder and any steps so secured shall be replaced, as soon as reasonably practicable, by steps secured in position by the method used in the original construction of the ladder. 5. The side ropes of the ladder shall consist of two uncovered manila or equivalent ropes not less than 60 mm in circumference on each side; each rope shall be continuous with no joints below the top step; two man ropes properly secured to the ship and not less than 65 mm in circumference and a safety line shall be kept at hand, ready for use if required. 6. Battens made of hardwood, or other material of equivalent properties, in one piece and not less than 1,80 metres long, shall be provided at such intervals as will prevent the boarding ladder from twisting. The lowest batten shall be on the fifth step from the bottom of the ladder and the interval between any batten and the next shall not exceed nine steps. 7. Means shall be provided to ensure safe and convenient passage onto or into and off the ship between the head of the pilot ladder or of any accomodation ladder or other applicance provided. Where such passage is by means of a gateway in the rails or bulwark, adequate handholds shall be provided. Where such passage is by means of a bulwark ladder, such ladder shall be securely attached to the bulwark rail or platform and two handhold stanchions shall be fitted at the point of boarding or leaving the ship not less than 0,70 metre nor more than 0,80 metre apart. Each stanchion shall be rigidly secured to the ship's structure at or near its base and also at a higher point, shall be not less than 40 mm in diameter and shall extend not less than 1,20 metres above the stop of the bulwark. 8. Lighting shall be provided at night such that both the boarding ladder overside and also the position where the inspector boards the ship shall be adequately lit. A lifebuoy equipped with a self-igniting light shall be kept at hand, ready for use. A heaving line shall be kept at hand, ready for use if required. 9. Means shall be provided to enable the boarding ladder to be used on either side of the ship. 10. The rigging of the ladder and the embarkation and disembarkation of an inspector shall be supervised by a responsible officer of the ship. 11. Where on any ship constructional features such as rubbing bands would prevent the implementation of any of these provisions, special arrangements shall be made to the satisfaction of the Commission to ensure that persons are able to embark and disembark safely. 28. 2. 92 Official Journal of the European Communities ANNEX IV HELICOPTER HOIST PROCEDURE 1. The captain of the helicopter shall be in charge of and shall ensure the safety of personnel who are being transferred between a vessel and the helicopter during the entire time such personnel are attached to the helicopter via the hoist cable and the lifting device. 2. The master of the vessel shall follow the procedures described below to assist the helicopter: (i) attempt to communicate by radio in a common language; (ii) alter course and speed if requested and if free to do so; (iii) maintain a steady course and speed throughout the transfer operation unless the safety of the vessel is in jeopardy; (iv) provide a visual indication of relative wind by means of a pennant or other suitable device; (v) clear the transfer area of objects which could be blown loose; (vi) shall not make radio transmission on standing wire antennae (high frequency) in the immediate vicinity of the transfer area during the transfer. If such transmissions become necessary, the helicopter shall be advised in order that the transfer could be delayed; if a guide line is lowered first, crew members should be available to man this line to assist in the transfer of the inspection party. Other lines and wires should not be touched by the crew of the vessel until the inspection party has grounded those lines and wires on the vessel; (vii) take appropriate measures to ensure to the extent practicable that none of the lines or fittings lowered from the helicopter are attached to or permitted to foul in the vessel. 3. The helicopter displaying its inspection pennant shall communicate to the vessel the intention to conduct a boarding: (i) by radio communications on 2 182 kHz, VHF-FM channel 16 or other agreed frequencies; (ii) by visual or aural indication of an appropriate signal extracted from the International Code of Signals as shown in paragraph 7; (iii) by hovering over or near the intended boarding position in conjunction with hand signals, adopted from the International Code of Signals, as indicated in paragraph 4. 4. (i) Signal: Pointing movement by arm or hand Used by: Meaning: Helicopter Wish to conduct transfer or boarding in the indicated location (ii) Signal: Vertical motion with arm or flag, or 'Thumbs-up' indication Used by: Situation: Meaning: Either Before transfer Ready to conduct transfer; Vessel Before transfer Desire transfer from this position; Helicopter After dropping the guide line Take up the slack on the guide line; After taking up the slack on the guide line Pull in gently on the guide line; Either At any time Affirmative response. (iii) Signal: Horizontal motion with arm or flag, or 'Thumbs-down' indication Used by: Situation: Meaning: Vessel Before transfer Transfer not recommended from this position - recommend alternative (and point towards desired position); Either Before transfer Not ready to conduct transfer; Vessel During transfer Request you stop the transfer; Helicopter After dropping the guide line Ease the tension on the guide line; After easing the tension on the guide line Release the guide line; Either At any time Negative response. 5. A visual display of the symbol YU by the helicopter or the radio transmission of YANKEE UNIFORM to the fishing vessel indicates the signals in paragraph 7 are to be used for inspection communications. 6. The following situations are representative of conditions under which a personnel helicopter hoist transfer shall NOT be attempted: (i) in the opinion of the captain of the helicopter or the master of the vessel, there is inadequate clear space for a transfer or there are too many obstructions; (ii) there is significant vessel motion such that, in the opinion of the captain of the helicopter or the master of the vessel, a hazard exists; (iii) the helicopter cannot position itself with an acceptable relative wind; and (iv) other hazards exist which prejudice the safety of the helicopter or the vessel or of personnel being transferred. 7. IMO signal IMO meaning Remarks SQ 3 You should stop, or heave to, I am going to board you The display of the inspection pennant indicates the presence of an authorized inspection team in the helicopter MG You should steer course . . . Course is true IK-RQ Request you proceed at . . . knots AZ I cannot alight but I can lift crew Indication of intentions to conduct helicopter hoist transfer (used with BB signal) BB1-RQ BB2-RQ BB3-RQ May I alight on your deck; are you ready to receive me forward? May I alight on your deck; are you ready to receive me amidships?May I alight on your deck; are you ready to receive me aft? Used in conjunction with signal AZ to indicate helicopter will not alight but will conduct a hoist transfer in the area indicated K I wish to communicate with you by . . . (extracts from IMO Table 1) 6 . . . International Code Flags 8 . . . radiotelephony 2 182 kHz 9 . . . VHF radiotelephony channel 16 YX I wish to communicate by radiotelephony on frequency indicated C Yes (affirmative) N No (negative) November Oscar by voice or radio transmission YU I am going to communicate with your station by means of the International Code of Signals BT Helicopter is coming to you now (or at time indicated) aa 28. 2. 92 Official Journal of the European Communities ANNEX V FISHERIES COMMISSION OF THE NORTHWEST ATLANTIC FISHERIES ORGANIZATION REPORT OF INSPECTION (Inspector: Please use CAPITAL BLOCK LETTERS) 1. The forms for the report of inspection shall be collated in a booklet with each page having an original and two self-carbon copies (preferably coloured and preferably one yellow and one green). 2. Page packets are to be perforated at the top and bottom of the page for easy removal. 3. Items 1 through 8 and item 18 of the report are to be highlighted with red ink. 4. Booklets should be bound preferably with 20 complete sets of the three-page report. 5. The size of every page, after removal from the packet, should be 355,5 mm (14mm) in length by 216 mm (8 ¹/2mm) in width. Note to master of fishing vessel The NAFO inspector will produce his/her NAFO document of identity on boarding. He/she is then entitled to inspect and measure all fishing gear on or near the working deck and readily available for use and the catch on and/or below decks and any relevant documents. This inspection will be to check your compliance with NAFO's measures to which your contracting party has not objected and, notwithstanding any such objection, to inspect the logbook entries for the Regulatory Area and the catches on board. The inspector will not ask you to haul your nets; however, he/she may remain on board until the net is hauled in. AUTHORIZED INSPECTOR(S) 1. Name(s) . Contracting party . 2. Name and identifying letters and/or number of vessel carrying inspectors . INFORMATION ON VESSEL INSPECTED 3. Contracting party and port of register . 4. Vessel's name and registration number . 5. Master's name . 6. Owner's name and address . . 7. Position as determined by inspecting vessel's master at . . . . . . . . . UTC: Latitude . . . . . . . . . . . . . . . . . Longitude . . . . . . . . . . . . . . . . . (a) Equipment used in determining position . 8. Position as determined by fishing vessel's master at . . . . . . . . . UTC: Latitude . . . . . . . . . . . . . . . . . Longitude . . . . . . . . . . . . . . . . . (a) Equipment used in determining position . DATE AND TIMES THE INSPECTION COMMENCED AND FINISHED 9. Date . . . . . . . . . . . . . . . . . Time arrived on board . . . . . . . . . UTC Time of departure . . . . . . . . . UTC GEAR ON OR NEAR THE WORKING DECK INSPECTED 10. 1st net 2nd net 3rd net Type of net (trawl net, seine net, etc.) Material (chemical category, if possible) Single or double twine Net (measured wet) - on or near trawl deck Type of net attachments inspected Remarks MESH MEASUREMENT - IN MILLIMETERS 11. Cod-end (inclusive of lengthener(s), if any) - Samples of 20 meshes Width (Mesh Size) Average width Legal size 1st net 2nd net 3rd net Chafer-Samples of . . . . . . meshes 1st net 2nd net 3rd net Rest of net - Samples of 20 meshes 1st net 2nd net 3rd net 12. Have the records of catches been retained aboard for the duration of the quota period? YES/NO RESULT OF INSPECTION OF FISH ON BOARD 13. Result of inspection of fish observed in last tow (if appropriate) Total Tonnes All species taken Percentage of each Percentage discarded Total catch 28. 2. 92 Official Journal of the European Communities 14. Result of inspection of catches on board Fish species with 3-alpha code Inspectors estimate (tonnes) Inspectors comments on how estimates were calculated: . . . 15. Summary of catches from log-books for current voyage ( ¹)/quota period ( ²) Date of entry into Regulatory Area Division Fish species with 3-alpha code Catch (metric tonnes) How processed Discards ( ¹) 'Current voyage' is defined as beginning when the vessel enters the Regulatory Area, and ending when the vessel leaves the Convention Area (which includes the ports bordering the Convention Area) for a period greater than 20 days. The current voyage shall not be considered to have ended as long as the vessel has catch on board from the Regulatory Area. ( ²) Where applicable in accordance with the sixth subparagraph of point 6 (i) of the scheme. Note to master of fishing vessel: At this stage the inspection will finish unless an apparent infringement has been found. If no apparent infringement is found go to item 20. If an apparent infringement has been found the inspector will write the infringement here and sign at this point. You must countersign to show that you have been informed of the infringement. Your signature does not constitute acceptance of the apparent infringement. 16. Nature of apparent infringement: . . . . . . . . . . Signature of inspector: . Signature of master: . If an apparent infringement has been found, the inspector may: 1. Examine and photograph the fishing vessel's gear, catch, logbooks or other relevant documents; 2. Ask you to cease fishing if the apparent infringement consists of: (a) fishing in a closed area or with gear prohibited in a specific area; (b) fishing for stocks or species after the date on which the contracting party for the inspected vessel has notified the Executive Secretary that vessels of that party will cease a directed fishery for those stocks or species; and (c) fishing on an 'Others' quota without prior notification to the Executive Secretary, or more than seven working days after the contracting party for the inspected vessel has been notified by the Executive Secretary that fishing under an 'Others quota' for that stock or species should cease. Before asking you to cease fishing, the inspector must immediately attempt to communicate with an inspector of your contracting party in the vicinity or a designated authority of your contracting party. You must allow the inspector to use your radio equipment or operator for this purpose. If the inspector cannot contact an inspector of your contracting party or a designated authority, he/she will complete his/her inspection and leave your vessel. While he/she is on board you should not recommence fishing unless you have satisfied the inspector that you will not repeat the apparent infringement, e.g. because you have changed zone or cut off the illegal gear. COMMENTS AND OBSERVATIONS 17. Documents inspected following an apparent infringement . 18. Comments: (In the case of a difference between the inspector's estimates of the catches on board and the related summaries of catches from the logbooks, note this difference with the percentage) . . . 19. Subjects of photographs taken relating to an apparent infringement . . . . 20. Other comments, statements and/or observations by inspector(s) . . . 21. Statements of second inspector or witness . . 22. Name and signature of second inspector or witness . 23. Signature of inspector in charge . 24. Statement of master's witness(es) . . . 25. Name and signature of master's witness(es) . . 26. Acknowledgement and receipt of report: I, the undersigned, master of the vessel . . . . . . . . . . . . . . . . . . . . . . . . . . . . ., hereby confirm that a copy of this report and second photographs taken have been delivered to me on this date. My signature does not constitute acceptance of any part of the contents of the report. Date . Signature . 27. Comments and signature by the master of vessel . COPY TO MASTER, ORIGINAL TO BE RETAINED BY INSPECTOR FOR REQUIRED DISTRIBUTION 28. 2. 92 Official Journal of the European Communities ANNEX VI INSPECTION QUESTIONNAIRE 1. I am an inspector under the scheme. Here is my document of identity. I would like to inspect your nets / other fishing gear / catch / documents. 2. I should like to see the master of this vessel. 3. Please give me your name. 4. Please cooperate with me in the examination of your catch / equipment / documents in accordance with the Commission's measures. 5. Please check your position and time now. 6. I am reporting your position as . . . . . .o latitude . . . . . .o longitude at . . . . . . UTC. Do you agree? 7. Would you like to check your position with my instruments on board the inspection vessel? 8. Do you now agree? 9. Please show me the documents establishing the nationality of your vessel / the registration documents / the bridge log-book / the fishing log-book(s). 10. Please write down the name and address of the owners of this vessel in the space I am indicating on the report form. 11. What principal species are you fishing for? 12. Are you fishing for reduction purposes? 13. I agree. 14. Yes. 15. I do not agree. 16. No. 17. Please take me to the bridge / the working deck / the processing area / the fish holds. 18. Do you use any net attachment? If so, what type? Please write it down in the space I am indicating. 19. Please switch on these lights. 20. I wish to examine that net / chafing gear. 21. Show me the other fishing gear you have on or near the fishing deck. 22. Show me your net gauge, if any. 23. Ask your men to hold that net so that I can measure it. 24. Please put that net underwater for 10 minutes. 25. I have inspected . . . . . . meshes in this net. 26. Check that I have recorded accurately on the report form in the space I am indicating the width of the meshes I have measured. 27. I wish to inspect your catch. Have you finished sorting the fish? 28. Will you please lay out those fish? 29. I wish to estimate the proportion of regulated species in your catch. 30. Please turn to the copy of the inspection form in your language and supply me with the necessary information to complete it. I will indicate which sections. 31. If you do not give your cooperation as I have requested, I will report your refusal to your contracting party. 32. I have found the average width of the meshes I have measured in that net is . . . . mm. This appears to be below the minimum applicable mesh size, and will be reported to your contracting party. 33. I have found net attachments / other fishing gear which appear to be illegal. This will be reported to your contracting party. 34. I shall now affix the identification mark to this piece of fishing gear which is to be preserved with the mark attached until viewed by a fisheries inspector of your contracting party at his demand. 35. I have found . . . undersized fish. I shall report this to your contracting party. 36. I find that you are apparently fishing in this area during a closed season / with gear not permitted / for stocks or species not permitted. This will be reported to your contracting party. 37. I have found a by-catch of regulated species which appears to be above the permitted amounts. I shall report this to your contracting party. 38. I have made copies of the following entry / entries in this document. Please sign them to certify that they are true copies. 39. I would like to communicate with the designated authority of your contracting party. Please arrange for this message to be sent and for any answer to be received. 40. Do you wish to make any observations concerning this inspection including its conduct and that of the inspector(s)? If so, please do so in the space I am indicating on the report form on which I have set out my findings. Please sign the observations. Do you have any witnesses who wish to make observations? If so, they may do so in the space I am indicating on the report form. 41. I am leaving. Thank you. 28. 2. 92 Official Journal of the European Communities ANNEX VII SURVEILLANCE REPORT 1. The forms for the surveillance report shall be collated in a booklet with each page having an original and two self-carbon copies (preferably coloured and preferably one golden rod and one blue). 2. Page packets are to be perforated at the top and bottom of the page for easy removal. 3. Booklets should be bound preferably with 50 copies of the surveillance report. 4. The size of every page, after removal from the packet, should be 355,5 mm (14mm) in length by 216 mm (8 ¹/2mm) in width. I. PART I Authorized inspector(s) 1. Name(s): . . . . Document identity No(s): . . . . Contracting Party: . 2. Identification/call sign of surveillance craft: . Patrol originating in regulatory area at (position): . on (date) (time) UTC: . Patrol leaving regulatory area at (position): . on (date) (time) UTC : . Details of vessel observed 3. Contracting Party: . 4. Vessel's name and letters and numbers of registration: . 5. Other identifying features (type of vessel, colour of hull, superstructure, etc.) . . . . . 6. Date/Time UTC when first identified: . Course and speed: . Position at time at first identification NAFO sub-division: . Latitude: . Longitude: . Equipment used in determining position: . 7. Weather conditions. Wind direction: . Wind speed: . Sea state: . Visibility: . 8. Details of photographs taken. Date/Time Position Altitude in case of air surveillance (a) (b) (c) (d) II. PART II (to be completed by the inspector not less than 72 hours following the observation recorded in Part I) I hereby certify that to date, in respect of the fishing vessel . . . . . . . . . . . . . . . . . . ., information received by the . . . . . . . . . . . . . . . . . . . authorities from the competent authorities of the Contracting Party . . . . . . . . . . . . . . . . . . . pursuant to paragraph 2 of Part III Section E of the Conservation and Enforcement Measures, does not correspond with the observation recorded in Part I of this report. Authorized Inspector: . Signature: ..